Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 7, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s conduct before, during, and after the robbery, including his demeanor and his positioning in relation to the victim and the other participants, was inconsistent with that of a mere by*456stander; instead, this pattern of conduct established appellant’s accessorial liability (see Matter of Justice G., 22 AD3d 368 [2005]). Concur — Saxe, J.P., Sweeny, Moskowitz, Freedman and Manzanet-Daniels, JJ.